Citation Nr: 1012720	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-18 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to basic eligibility for educational 
benefits under Chapter 30, Title 38, United States Code 
(also known as Montgomery G.I. Bill (MGIB) benefits). 

2.  Entitlement to educational assistance benefits under 
Chapter 1607, Title 10, United States Code (also known as 
Reserve Educational Assistance Program (REAP)).  

3.  Entitlement to educational assistance benefits under 
Chapter 1606, Title 10, United States Code (also known as 
Montgomery GI Bill - Selected Reserve (MGIB-SR)). 


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to 
June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the Veteran's claim for educational 
benefits.  

The issue of eligibility for MGIB-SR educational assistance 
benefits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran first entered active duty in June 1966 and 
he had no active duty after October 19, 1984.  

2.  The Veteran's name does not appear on the list produced 
by the Department of Defense (DoD) of Veterans eligible for 
REAP educational benefits.  



CONCLUSIONS OF LAW

1.  The requirements for VA educational benefits under 
Chapter 30, Title 38, United States Code, have not been met.  
38 U.S.C.A. § 3011 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 21.7040 (2009). 

2.  The requirements for basic eligibility for educational 
benefits under REAP, pursuant to Chapter 1607, Title 10, 
United States Code, have not been met.  10 U.S.C.A. 
§§ 16161-16165 (West 2002); 38 C.F.R. §§ 21.7549, 21.7550 
(2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran applied for educational benefits but did not 
indicate under which program he was applying.  Accordingly, 
his eligibility under all three current educational benefits 
programs will be addressed.  

With respect to benefits under Chapter 30 of Title 38 
(commonly called the Montgomery GI Bill (MGIB)), an 
individual may be entitled to educational assistance if: 
(1) he or she first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or (2) he or she was 
eligible for educational assistance allowance under Chapter 
34 of Title 38 (now repealed) as of December 31, 1989.  
38 U.S.C.A. § 3011(a)(1)(A), (B); 38 C.F.R. § 21.7040.  This 
Veteran first entered on active duty in June 1966.  His 
service was thus too early to qualify under the first set of 
criteria for Chapter 30 benefits.  

As for eligibility for Chapter 30 benefits based on his 
Chapter 34 benefits, the Veteran asserts on appeal that he 
used some of his Chapter 34 educational benefits between 
1970 and 1974 while attending Mount San Antonio Junior 
College in Walnut, California.  But by Congressional action, 
the entire Chapter 34 program expired on December 31, 1989.  
Conversion of Chapter 34 benefits into Chapter 30 benefits 
is, however, possible under certain circumstances.  
38 C.F.R. § 21.7044.   As relevant here, the conversion 
requires either:  (1) active duty service at any time after 
October 19, 1984 and ending July 1, 1985, or (2) no active 
duty service on October 19, 1984, but the individual 
reenlists or reenters a period of active duty service in the 
Armed Forces on or after July 1, 1985.  38 U.S.C.A. 
§ 3011(a)(1)(B), (C), 3012(a)(1)(B), (C).   Since the 
Veteran's active duty ended in June 1969, which is well 
before October 1984, and he did not reenlist or reenter 
active duty after July 1, 1985, his Chapter 34 benefits 
cannot be converted into Chapter 30 benefits.  Thus, the 
Veteran is not eligible for Chapter 30 VA educational 
benefits under Chapter 30 of Title 38 of the United States 
Code.  

The Veteran is also not eligible for REAP educational 
assistance benefits.  Educational assistance is available 
for members of the reserve components called or ordered to 
active service in response to a war or national emergency 
declared by the President or the Congress, in recognition of 
the sacrifices that those members make in answering the call 
to duty.  10 U.S.C.A. § 16161.  Eligibility for REAP 
educational benefits is determined by the DoD and VA pays 
the benefits from funds contributed by DoD to each member 
entitled to educational assistance.  10 U.S.C.A. §§ 16162 
(under certain circumstances eligibility for benefits of 
Veterans of the United State Coast Guard is determined by 
the Department of Homeland Security rather than by the DoD).  
VA has no authority to determine eligibility for REAP 
educational benefits.  Cf.  38 C.F.R. § 21. 7540(a) ( for 
benefits under Chapter 1606, a determination of an 
individual's eligibility for MGIB-SR benefits is to be made 
by the Armed Forces).  

In March 2007, the RO accessed DoD's list of Veterans 
eligible for REAP educational benefits and the Veteran's 
name did not appear on that list.  Since the DoD has not 
certified that the Veteran is eligible for the educational 
assistance benefits, the Veteran is not eligible for REAP 
benefits pursuant to Chapter 1607 of Title 10.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  But 
when the facts are not in dispute and the Veteran's 
eligibility is determined by applying the law to those 
undisputed facts, no further notice or evidence assistance 
could affect the outcome of the claim, so that the duties to 
notify and to assist are not applicable.  Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  




ORDER

Eligibility for VA educational benefits under Chapter 30, 
Title 38, United States Code (MGIB), is denied. 

Eligibility for educational assistance benefits under 
Chapter 1607, Title 10, United States Code (REAP), is 
denied. 


REMAND

The RO determined that the Veteran is also not eligible for 
MGIB-SR educational assistance benefits under Chapter 1606 
of Title 10 of the United States Code.  The program is an 
educational assistance program for members of the Selected 
Reserve of the Army, Navy, Air Force, Marine Corps, and 
Coast Guard, as well as the Army and Air National Guard.  
Educational benefits are available to members of the 
Selected Reserve under Chapter 1606 when he/she enlists, 
reenlists, or extends an enlistment as a reservist so that 
the total period of obligated service is at least 6 years 
from the date of such enlistment, reenlistment, or 
extension.  38 C.F.R. § 21.7540.  

The Reserve components decide who is eligible for the 
program and VA makes the payments for the program.  VA 
regulations provide that a determination of an individual's 
eligibility for MGIB-SR benefits is to be made by the Armed 
Forces.  38 C.F.R. § 21. 7540(a).  

In the April 2008 statement of the case, the RO notes that 
the DoD does not have a record of Selected Reserve service 
for the Veteran and that he is not eligible for MGIB-SR.  
But while the claims folder contains a document indicating 
the DoD's determination that the Veteran is ineligible for 
REAP educational assistance benefits, there is no similar 
document in the claims folder with respect to DoD's 
determination of MGIB-SR educational assistance eligibility.  
Since necessary documents appear to be missing, the Board 
cannot conduct a de novo review of the claim.   A remand is 
necessary for the RO/AMC to obtain whatever evidence the RO 
had with respect to the Veteran's eligibility for MGIB-SR 
educational benefits and to associate all documentation of 
DoD's information with the Veteran's claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of whatever documentation 
the RO relied upon in stating in the 
April 2008 Statement of the Case that the 
Department of Defense does not have a 
record of Selected Reserve service for the 
Veteran and that he is not eligible for 
MGIB-SR.  Associate that evidence with the 
Veteran's claims folder. 

2.  If no other relevant evidence is 
obtained with respect to the Veteran's 
eligibility for MGIB-SR educational 
assistance benefits, no supplemental 
statement of the case is necessary and the 
RO/AMC can transfer the Veteran's appeal 
to the Board for further appellate review.  

If, on the other hand, other evidence is 
obtained, then the RO/AMC should 
readjudicate the claim.  If any sought 
benefit is denied, issue the Veteran and 
his representative, if any, a supplemental 
statement of the case.  After they have 
been given an opportunity to respond, the 
claims file should be returned to this 
Board for further appellate review.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


